Citation Nr: 1416810	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc disease with headaches.

2.  Entitlement to service connection for bilateral radiculopathy of the lower extremities.

(The issues of entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It has otherwise been under the jurisdiction of the RO in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2011.  A copy of the hearing transcript has been associated with the claims file.

The matter was then remanded for additional development in July 2011, and now returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral radiculopathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Cervical disc disease is not manifested by forward flexion of the cervical spine of 15 degrees or less, and is not manifested by ankylosis of the cervical spine.

2.  From March 28, 2013, the Veteran's headaches resulted in prostrating attacks of headache pain occurring more than once per month.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a separate 30 percent rating, but not higher, for headaches have been met from March 28, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2005 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and Social Security Administration (SSA) records have been obtained and associated with the claims file, including records the Board requested in its July 2011 remand.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's cervical spine condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's cervical spine condition is currently assigned a 20 percent rating under Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the criteria for a higher rating have not been met during the appeal period.  A February 2006 VA examination noted forward flexion of 60 degrees.  During his April 2011 hearing, and again during VA examinations in May 2012 and March 2013, the Veteran reported difficulty with neck stiffness, limited range of motion, and pain.  However, objective findings from those examinations revealed cervical spine forward flexion of 35 degrees, including limitations due to pain and repetitive motion testing.  The Veteran's VA treatment records and SSA records do not contain specific range of motion findings for the cervical spine.  There has been no evidence of ankylosis of the cervical spine demonstrated at any time.  

Based on these findings, the schedular criteria for a higher rating for cervical disc disease under the General Rating Formula for Diseases and Injuries of the Spine have not been met.

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be evaluated separately under the appropriate diagnostic code.  In this case, the Veteran is already assigned separate ratings for cervical radiculopathy of the upper extremities.  As noted above, cervical radiculopathy for the right upper extremity is to be addressed in a separate Board decision.  Service connection for cervical radiculopathy of the left upper extremity was granted by the Board in July 2011, and implemented in a March 2013 rating decision.  A 0 percent rating was assigned effective August 2, 2005.  The Veteran has not appealed this determination.

The Board has also considered whether the Veteran's condition warrants a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, while the Veteran testified in April 2011 that he experienced periods of incapacitation, his treatment records do not reflect any periods of bed rest prescribed by a physician.  Indeed, his March 2013 VA examination specifically noted that there had been no incapacitating episodes during the past 12 months.  Therefore, a rating based on incapacitating episodes is not appropriate.

C.  Headaches

The Board has also considered whether a separate rating is warranted for headaches associated with the Veteran's cervical disc disease.  Diagnostic Code 8100 addresses headaches and provides as follows: A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a.

In this case, a separate rating for headaches is not warranted prior to March 28, 2013.  During his February 2006 VA examination, the Veteran reported persistent headaches of varying degrees of intensity.  However, no objective findings were recorded.  During his May 2012 VA examination, the Veteran reported having headaches every day, with heavier headaches occurring 2 to 3 times per week.  Headaches were occasionally accompanied by nausea.  Following a review of the claims file and history provided by the Veteran, as well as a physical examination, the examiner determined that the Veteran did not have any prostrating attacks of headache pain.  The Veteran's treatment records also contain no specific findings pertaining to prostrating headaches.  Because a compensable rating under Diagnostic Code 8100 requires such attacks, and because no such attacks were demonstrated prior to March 2013, a separate rating for headaches is not appropriate for that period.

However, a March 28, 2013 VA examination acknowledged prostrating attacks of non-migraine headache pain occurring more frequently than once a month, which is consistent with the criteria for a 30 percent rating.  A higher 50 percent rating is not warranted, however, as the examination report specifically noted that the Veteran did not have very frequent prostrating and prolonged attacks as contemplated by Diagnostic Code 8100.  In addition, although the Veteran has presented evidence regarding his occupational difficulties, that evidence largely refers to the impact of several disabilities, service-connected and nonservice-connected, on the Veteran's functioning.  The record does not otherwise demonstrate that headaches, alone, have resulted in severe economic inadaptability.  

Based upon the evidence in this case, the earliest that that it can be factually ascertained that the Veteran met the criteria for a separate 30 percent rating for his headaches is March 28, 2013, the date of his VA examination.

D.  Extraschedular Consideration

Finally, in evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's cervical disc disease and headaches in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical disc disease and headaches with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, a higher schedular rating is warranted for the cervical spine only for more restricted ranges of motion or ankylosis not demonstrated in this case.  Similarly, Diagnostic Code 8100 contemplates a greater level of headache symptomatology and resulting impairment than has been demonstrated. There is no indication that the Veteran's cervical spine condition or headaches result in any symptoms that fall so far outside the rating schedule as to render those criteria inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's cervical disc disease and headaches do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for either condition.  As to employment, evidence in the claims file, including SSA records, reflect that the Veteran's occupational functioning is limited by multiple disabilities.  There is no indication that his cervical disc disease or headaches, alone, result in occupational impairment above and beyond that already contemplated in the assigned schedular ratings.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating in excess of 20 percent for cervical disc disease with headaches is not warranted.

A separate 30 percent rating, but not higher, for headaches is granted from March 28, 2013.


REMAND

In its July 2011 remand, the Board determined the Veteran's claim for service connection for bilateral radiculopathy of the lower extremities was inextricably intertwined with a claim for service connection for a lumbar spine disability that had yet to be adjudicated, and therefore adjudication of the radiculopathy was premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A review of the record indicates that the claim for service connection for a lumbar spine disability has still not yet been adjudicated.  Therefore, a decision on the merits of the Veteran's radiculopathy claim must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, issue a rating decision adjudicating the claim for service connection for a lumbar spine disorder raised in the Veteran's July 2006 notice of disagreement.  Provide the Veteran with appropriate notice of this rating decision and of his appellate rights.

2.  Then, readjudicate the claim for service connection for bilateral radiculopathy of the lower extremities.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


